       USDC IN/ND case 2:19-cv-00130 document 1 filed 04/04/19 page 1 of 7


                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA,          )
                                    )
          Plaintiff,                )                    Case No. 2:19-cv-130
                                    )
          v.                        )
                                    )
 LUE IDA LATTIMORE,                 )
 and UNITED STATES STEEL & CARNEGIE )
 PENSION FUND,                      )
                                    )
          Defendants.               )

                                           COMPLAINT

        The United States of America, with the authorization of a delegate of the Secretary of the

Treasury and at the direction of a delegate of the Attorney General, pursuant to 26 U.S.C.

§ 7401, brings this civil action: (1) to reduce to judgment unpaid federal tax liabilities of

Defendant Lue Ida Lattimore, and (2) to enforce federal tax liens on Lue Ida Lattimore’s right to

receive survivorship benefits from the pension of her late husband. In support of this action, the

United States alleges, as follows:

                                 Jurisdiction, Venue, and Parties

        1.      The district court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1340, and 1345,

and 26 U.S.C. §§ 7402 and 7403.

        2.      Defendant Lue Ida Lattimore resides in Gary, Indiana, which is within the

jurisdiction of this Court.

        3.      Defendant United States Steel & Carnegie Pension Fund is joined as a party as

required by 26 U.S.C. § 7403(b) because it administers the pension account against which the

United States seeks to enforce the liens and, as such, it has a legal interest in the property on

                                                  1
        USDC IN/ND case 2:19-cv-00130 document 1 filed 04/04/19 page 2 of 7


which the United States seeks to enforce its liens, and because the United States seeks an order

compelling it to make the pension distributions to the Internal Revenue Service.

             Count I: Reduce Lue Ida Lattimore’s Unpaid Tax Liabilities to Judgment

        4.       A delegate of the Secretary of the Treasury made assessments against Merrill D.

Lattimore and Lue Ida Lattimore for unpaid joint federal income taxes and penalties for the

periods, on the dates, and in the amounts described below, which have balances due with

interest, accruals, and costs as of March 19, 2019, as follows:


  Tax Period          Assessment Date              Assessment Type              Assessed Amount
 2008              08/29/2011               Tax Assessed                                $29,529.00
                   08/29/2011               Late Filing Penalty                          $2,829.15
                   08/29/2011               Late Payment Penalty                         $1,760.36
                                            Unpaid Balance with Interest
                                            as of March 19, 2019                        $18,003.71
 2009              08/29/2011               Tax Assessed                                $10,044.00
                   08/29/2011               Failure to Pre-Pay Penalty                     $165.00
                   08/29/2011               Late Filing Penalty                          $1,619.77
                   08/29/2011               Late Payment Penalty                           $611.91
                                            Unpaid Balance with Interest
                                            as of March 19, 2019                         $9,927.45
 2010              07/25/2011               Tax Assessed                                 $8,751.00
                   07/25/2011               Failure to Pre-Pay Penalty                     $146.00
                   07/25/2011               Late Payment Penalty                           $139.74
                                            Unpaid Balance with Interest
                                            as of March 19, 2019                         $9,652.53
 2012              02/16/2015               Tax Assessed                                 $9,891.00
                   02/16/2015               Late Filing Penalty                          $1,033.75
                   02/16/2015               Late Payment Penalty                           $248.10
                                            Unpaid Balance with Interest
                                            as of March 19, 2019                         $5,148.55

        5.       Proper notice of the liabilities described in paragraph 4 was given to, and payment

demanded from, Lue Ida Lattimore.

        6.       Despite such notice and demand, Lue Ida Lattimore failed, neglected, or refused

to fully pay the liabilities and, after the application of all abatements, payments, and credits, Lue



                                                  2
       USDC IN/ND case 2:19-cv-00130 document 1 filed 04/04/19 page 3 of 7


Ida Lattimore remains liable to the United States in the amount of $42,732.24, plus interest and

other statutory additions from and after March 19, 2019.

       7.      On October 23, 2015, the United States Bankruptcy Court for the Northern

District of Indiana adopted, as an Order of the Court (Lindquist, J.), a stipulation between Lue

Ida Lattimore, the Chapter 13 Trustee and the United States (the “Stipulation”); a copy of the

Order adopting the Stipulation is attached as Exhibit A. Under the Stipulation, within 60 days of

the bankruptcy court’s order adopting the Stipulation, Lue Ida Lattimore was required either to

direct the administrator of the United States Steel & Carnegie Pension Fund (from which she was

receiving monthly survivorship benefits stemming from the pension account for her late

husband) or the administrator of the Indiana Public Retirement System (from which she was

separately receiving monthly pension distributions stemming from her own pension account) to

begin distributing $1,000.00 each month to the United States beginning with the first distribution

after August 10, 2016, or to begin making voluntary payments of $1,000.00 each month to the

United States after that date. The Stipulation further provided that, if Lue Ida Lattimore

defaulted on her required payments, the United States would be entitled to commence an action

against her in the United States District Court, whereupon she would consent to judgment for the

remaining amounts due to the United States for the tax periods at issue in the Bankruptcy Case,

including tax years 2008, 2009, 2010, and 2012.

       8.      On April 6, 2017, the Bankruptcy Court issued an Order granting Lue Ida

Lattimore’s motion for entry of a discharge, which stated: “Entry of the Debtor’s discharge does

not, and shall not be interpreted to, affect the Court’s October 23, 2015 Order approving the

stipulation between the Debtor, the Chapter 13 Trustee, and the United States (Doc. 163), and all

rights and obligations set forth in that Order shall remain in force.”




                                                  3
       USDC IN/ND case 2:19-cv-00130 document 1 filed 04/04/19 page 4 of 7


        9.     Following the entry of the discharge order, the IRS erroneously abated Lue Ida

Lattimore’s tax and penalty liabilities for tax years 2008, 2009, and 2010, and her penalty

liabilities for tax year 2012 (the tax for 2012 was never abated), believing that such liabilities had

been discharged in the bankruptcy. The IRS has since reinstated Lue Ida Lattimore’s tax

liabilities for tax years 2008, 2009, and 2010.

        10.    The IRS is in the process of reinstating the abated penalties and the judgment the

United States seeks will include any reinstated penalties as well as interest on those penalties; the

total amount is estimated to be $53,384.34 as of March 19, 2019.

    Count II: Enforce the Federal Tax Liens Against Lue Ida Lattimore’s Right to Receive
                                     Pension Payments

        11.    The United States incorporates paragraphs 1 through 11, above.

        12.    Because Lue Ida Lattimore neglected, refused, or failed to pay the liabilities

described in paragraph 4 after notice and demand, federal tax liens arose pursuant to 26 U.S.C.

§§ 6321 and 6322 on the dates of the assessments and attached to all property and rights to

property belonging to Lue Ida Lattimore, then in existence or thereafter acquired, including her

right to receive pension benefit payments from United Steel & Carnegie Pension Fund as the

surviving spouse of Merrill D. Lattimore. Such liens attached at the time Lue Ida Lattimore

acquired such property or rights to property.1




1
  The United States also maintains that the survivorship benefits remain encumbered by the tax
liens against Merrill D. Lattimore for the same tax liabilities. Since the property rights of Lue
Ida Lattimore are directly encumbered, it does not appear necessary for the United States to seek
to enforce the tax liens securing Merrill D. Lattimore’s tax liabilities. The United States reserves
the right to amend this complaint to do so should that hereafter appear necessary.


                                                  4
       USDC IN/ND case 2:19-cv-00130 document 1 filed 04/04/19 page 5 of 7


       13.     On May 9, 2012, the Internal Revenue Service filed a Notice of Federal Tax Lien,

in accordance with 26 U.S.C. § 6323(f), with the Lake County Recorder’s Office, in the name of

Lue Ida Lattimore, with regard to tax years 2008-2010, among others.

       14.     On January 3, 2018, the IRS, due to the mistaken abatement of Lue Ida

Lattimore’s tax liabilities, filed a certificate of release of federal tax lien with the Lake County

Recorder’s Office with regard to the liens for tax years 2008-2010.

        15.    On December 5, 2018, the IRS filed a Revocation of Certificate of Release of

Federal Tax Lien with regard to the liens for tax years 2008-2010 with the Lake County

Recorder’s Office.

        16.    On or about December 5, 2018, a delegate of the Secretary of the Treasury gave

notice of the revocation described in paragraph 15, above, to Lue Ida Lattimore.

       17.     Pursuant to 26 U.S.C. §§ 6321 and 6325(e)(2), on the date that notice of the

revocation of the release of the federal tax lien was given to Lue Ida Lattimore, tax liens arose in

favor of the United States, in an amount equal to the unpaid assessments for the corresponding

tax years, plus statutory accruals, upon all property and rights to property belonging to Lue Ida

Lattimore.

       18.     In the Stipulation, Lue Ida Lattimore agreed that, if she defaulted on her required

payments, she would consent to an entry of an Order enforcing the United States’ tax liens by

directing the pension administrator of the United States Steel & Carnegie Pension Fund to make

distributions directly to the United States.

       19.     Pursuant to 26 U.S.C. § 7403, the United States is entitled to enforce the federal

tax liens upon Lue Ida Lattimore’s right to receive pension benefit payments from United States

Steel & Carnegie Pension Fund as the surviving spouse of Merrill D. Lattimore, and have the




                                                  5
       USDC IN/ND case 2:19-cv-00130 document 1 filed 04/04/19 page 6 of 7


Court direct the United States Steel & Carnegie Pension Fund begin to distribute such payments

directly to the United States. (The United States is not seeking at this time to enforce the tax liens

against Lue Ida Lattimore’s right to receive pension benefits from the Indiana Public Retirement

System stemming from her own pension account.)

       WHEREFORE, Plaintiff United States of America prays for a judgment determining that:

       A.      Defendant Lue Ida Lattimore is liable to Plaintiff United States for income tax

liabilities for the tax years ending December 31, 2008, December 31, 2009, December 31, 2010,

and December 31, 2012, in the total amount of $42,732.24, plus statutory additions accruing

from and after March 19, 2019, including interest pursuant to 26 U.S.C. §§ 6601, 6621, and

6622, and 28 U.S.C. § 1961(c);

       B.      The federal tax liens securing the liabilities described above shall be enforced

against the Lue Ida Lattimore’s right to future pension benefit payments as the surviving spouse

of Merrill D. Lattimore by ordering United States Steel & Carnegie Pension Fund to pay any

such benefits coming due to the United States of America until Lue Ida Lattimore’s liabilities for

tax years 2008, 2009, 2010, and 2012 are fully satisfied; and




                                                  6
       USDC IN/ND case 2:19-cv-00130 document 1 filed 04/04/19 page 7 of 7


       C.      The United States of America shall recover its costs, and be awarded such further

relief, including the costs of this action, that the Court deem just and proper.

                                                       Respectfully submitted,

                                                       RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General
                                                       U.S. Department of Justice, Tax Division

                                                       /s/ Bradley A. Sarnell
                                                       BRADLEY A. SARNELL
                                                       Trial Attorney, Tax Division
                                                       U.S. Department of Justice
                                                       P.O. Box 55
                                                       Washington, D.C. 20044
                                                       202-307-1038 (v)
                                                       202-514-5238 (f)
                                                       Bradley.A.Sarnell@usdoj.gov




                                                  7
       Case 13-22750-kl Doc 163 Filed 10/23/15 Page 1 of 5
USDC IN/ND case 2:19-cv-00130 document 1-1 filed 04/04/19 page 1 of 5




                                                                 Plaintiff
                                                                 Exhibit
                                                               _____________
                                                                     A
       Case 13-22750-kl Doc 163 Filed 10/23/15 Page 2 of 5
USDC IN/ND case 2:19-cv-00130 document 1-1 filed 04/04/19 page 2 of 5
       Case 13-22750-kl Doc 163 Filed 10/23/15 Page 3 of 5
USDC IN/ND case 2:19-cv-00130 document 1-1 filed 04/04/19 page 3 of 5
       Case 13-22750-kl Doc 163 Filed 10/23/15 Page 4 of 5
USDC IN/ND case 2:19-cv-00130 document 1-1 filed 04/04/19 page 4 of 5
       Case 13-22750-kl Doc 163 Filed 10/23/15 Page 5 of 5
USDC IN/ND case 2:19-cv-00130 document 1-1 filed 04/04/19 page 5 of 5
-65HY                                                      CIVIL COVER SHEET
                         USDC IN/ND case 2:19-cv-00130 document 1-2 filed 04/04/19 page 1 of 1
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
United States of America                                                                                  Lue Ida Lattimore & United States Steel & Carnegie Pension Fund


    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                     &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW              Porter
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            127( ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                           7+(75$&72)/$1',192/9('
                                                                                                               
    (c)$WWRUQH\V(Firm Name, Address, and Telephone Number)                                              $WWRUQH\V(If Known)
Bradley A. Sarnell, U.S. Department of Justice, Tax Division
PO Box 55, Washington DC 20044
(202) 307- 1038

II. BASIS OF JURISDICTION(Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                           and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                     PTF           DEF                                          PTF      DEF
        3ODLQWLII                            (U.S. Government Not a Party)                        &LWL]HQRI7KLV6WDWH         u            u     ,QFRUSRUDWHGor3ULQFLSDO3ODFH       u       u 
                                                                                                                                                      RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH          u         u    ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                               RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID           u         u    )RUHLJQ1DWLRQ                       u       u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT(Place an “X” in One Box Only)
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH             u $SSHDO86&          u   )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&          u :LWKGUDZDO                 u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                 86&                u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                    u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO	                 3KDUPDFHXWLFDO                                                PROPERTY RIGHTS                u   &RPPHUFH
       	(QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                             u &RS\ULJKWV                 u   'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                           u 3DWHQW                     u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                              u 7UDGHPDUN                         &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                              u   &RQVXPHU&UHGLW
       ([FOXGHV9HWHUDQV          u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                        SOCIAL SECURITY              u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV           u   +,$II             u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                           u   %ODFN/XQJ                ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW               u   ',:&',::J       u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                     u   66,'7LWOH;9,           u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW              u   56,J             u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                              u   )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                             $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                          u   $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW              FEDERAL TAX SUITS              u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW            u 7D[HV863ODLQWLII             $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                      RU'HIHQGDQW                    $JHQF\'HFLVLRQ
u   5HQW/HDVH	(MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                              u ,56²7KLUG3DUW\            u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                            86&                      6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV	2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u        5HPDQGHGIURP            u  5HLQVWDWHGRU       u  7UDQVIHUUHGIURP            u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW              5HRSHQHG                 $QRWKHU'LVWULFW                 /LWLJDWLRQ
                                                                                                                             (specify)
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         26 USC 7401 & 7403
VI. CAUSE OF ACTION                      %ULHIGHVFULSWLRQRIFDXVH
                                         Reduce tax liabilities to judgment and enforce federal tax liens
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                       42,732.24                                  JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               -8'*(                                                                                             '2&.(7180%(5
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
04/03/2019                                                            /s/Bradley A. Sarnell
FOR OFFICE USE ONLY

    5(&(,37                     $02817                                   $33/<,1*,)3                                     -8'*(                            0$*-8'*(
                USDC IN/ND case 2:19-cv-00130 document 1-3 filed 04/04/19 page 1 of 1
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Indiana


                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 2:19-cv-130
                                                                      )
      Lue Ida Lattimore and United States Steel &                     )
                Carnegie Pension Fund                                 )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Lue Ida Lattimore
                                           5940 Sundance Trail N, Apt 103
                                           Portage, IN 46368




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Bradley A. Sarnell
                                           U.S. Department of Justice, Tax Division
                                           PO Box 55
                                           Washington, DC 20044
                                           (202) 307-1038


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                USDC IN/ND case 2:19-cv-00130 document 1-4 filed 04/04/19 page 1 of 1
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Indiana


                  United States of America                            )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 2:19-cv-130
                                                                      )
      Lue Ida Lattimore and United States Steel &                     )
                Carnegie Pension Fund                                 )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) United States Steel & Carnegie Pension Fund
                                           600 Grant Street, Suite 2618
                                           Pittsburgh, PA 15219




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Bradley A. Sarnell
                                           U.S. Department of Justice, Tax Division
                                           PO Box 55
                                           Washington, DC 20044
                                           (202) 307-1038


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
